               8:16-cr-00317-LSC-FG3 Doc # 2 Filed: 04/07/21 Page 1 of 1 - Page ID # 33

 PROB 35                    Report and Order Terminating Probation/Supervised Release
(Rev. 5/01)                              Prior to Original Expiration Date



                                    UNITED STATES DISTRICT COURT
                                                             FOR THE

                                                  DISTRICT OF NEBRASKA


                UNITED STATES OF AMERICA

                               v.                                       Crim. No. 8:16CR00317
                         Kevin Springer



          On          January 14, 2013            the above named was placed on probation/supervised release for a period of

120 Months. The probationer/supervised releasee has complied with the rules and regulations of probation/supervised

release and is no longer in need of supervision. It is accordingly recommended that the probationer/supervised releasee be

discharged from supervision.



                                                                          Respectfully submitted,




                                                                                           U.S. Probation Officer




                                                       ORDER OF COURT
          Pursuant to the above report, it is ordered that the probationer/supervised releasee be discharged from supervision

and that the proceedings in the case be terminated.

          Dated this 7th                 day of    April                               , 20 21         .




                                                                                          John M. Gerrard
                                                                                      Chief U.S. District Judge
